By the Court:
When the proceedings were had by which the road in question was located, Jordan was the legal owner and in actual possession of the premises taken for that purpose, and as against him the proceedings were admittedly regular in all respects.
Hidden was not the legal owner, nor had he at that time even an ascertained equity in the premises. He had only a claim to the legal title conditioned upon the payment by him of a large sum of money to Jordan. The proceedings by which land is taken for a public highway look only to the legal title, and deal only with those who are invested with such title. They cannot undertake to enter into a consideration of mere .equitable claims of other persons. ■ In *140this case, for illustration, it would have been utterly impossible for the public to have ascertained the nature, extent, or value of the asserted equitable claim of Hidden, or to have ascertained or apportioned the damages claimed by him. The value of the land taken from Jordan by his consent, or for which he had received compensation in damages, might have properly been taken into consideration in settling the terms of the decree subsequently entered in the case of Hidden v. Jordan.
Judgment reversed, and cause remanded.
Mr. Justice Cbockett expressed no opinion.
Mr. Justice Ehodes dissented.